DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “11” in fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because: while the claims are directed to a ventilation bed controlling method, the abstract of the disclosure is directed to a ventilation bed (i.e. apparatus); and the abstract of the disclosure refer to speculative applications of the a ventilation bed for a vehicle may include…” or “…the air may be selectively supplied…” 
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 14 is objected to because the limitation as respect to “the value acquired by subtracting the pressure ratio between the A region pad portion and the B region pad portion, and the value being compared to the second predetermined value” appears to be missing. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an airflow control apparatus”, “an airflow control portion”, and “a control portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
In para. [0018], the specification discloses “the airflow control apparatus may include an upper cover, a lower cover coupled to the upper cover and configured to discharge the air supplied from the air conditioning system by a plurality of outlets formed at a lateral side thereof, a ventilation duct in fluid communication with the plurality of outlets and configured to direct air supplied from the outlets to the plurality of regions of the pad”
In para. [0018], the specification further discloses “an airflow control portion having a plurality of vents formed at a lateral side thereof and disposed between the upper cover and the lower cover to be rotatable so as to regulate a total amount of the air which is discharged therefrom depending on an area overlapped between the vents and the outlets while the airflow control portion is rotated, and a motor that rotates the airflow control portion by a control signal of the control portion”
In para. [0084], the specification discloses “the control portion 200 may be a typical electronic control unit (ECU) which comprehensively controls the electronic components of a vehicle.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “detecting, by a pressure detecting sensor, whether a pressure is applied on the region of the pad or not” in lines 7-8, which renders the claim indefinite, because it is unclear which specific region of the plurality of regions the limitation is referring to. Please provide clarification. 
Claim 12 further recites the limitation “determining a relative pressure ratio value of the plurality of regions of the pad” in line 9, which renders the claim indefinite because it is unclear how one pressure detecting sensor is capable of detecting pressures applied to the plurality of regions of the pad. Please provide clarification.
Claim 13 recites the limitation “a C region pad portion positioned at a center front side of the pad; a D region pad portion positioned at a center front side of the pad” in lines 5-6, which renders the claim indefinite, because both C region pad portion and D region pad portion refer to the same center front side of the pad. 
Claims 13-19 recite the limitation “the…method…further comprising a basic mode, a first mode, a second mode, a third mode, a fourth mode, a fifth mode, and a sixth mode” respectively, which renders the claims indefinite, because without using gerunds, it is unclear if the claims are directed to a product or a process, i.e. a process of controlling the ventilation bed comprising these modes (e.g. basic mode, first mode, second mode, or …sixth mode) is not a step. MPEP § 2106.03 (I) states “[A] process defines “actions”, i.e., an invention that is claimed act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing.” Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972).” For examination purposes, although the ventilation bed comprising the control portion is not positively recited in claim 12, Examiner is interpreting the limitation as the control portion having these modes, instead of the method. 
The term “relatively” in claims 14-19 is a relative term which renders the claim indefinite.  The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 15-19 recite the limitation “a second mode, a third mode, a fourth mode, a fifth mode, and a sixth mode” respectively, which renders the claim indefinite because how can there be the second mode without positively claiming the first mode, how can there be the third mode without claiming the first or the second modes or etc… For purpose of this examination, the second mode, the third mode, the fourth mode, the fifth mode, and the sixth mode will be interpreted as the mode(s). 

Note: Throughout claims 12-19, the claims recite contingent limitations. Therefore, only those steps that must be performed are considered in the broadest reasonable interpretation, so the broadest reasonable interpretation would not include steps contingent on meeting a certain condition. In this case, claim 12 recites the limitation “detecting, by a pressure detecting sensor, whether a pressure is applied on the region of the pad or not, when an automatic mode is selected by a switch; determining a relative pressure ratio value of the plurality of regions of the pad, by a control portion, when the pressure is applied on the pad; and regulating the amount of the air delivered into the plurality of regions by controlling operation of the airflow control portion in accordance with the pressure ratio of the plurality of regions”. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed, i.e. the detecting step detects whether or not there is a pressure is applied, but the determining and regulating steps only occur if when a pressure is detected. If a pressure is not detected, then determining and regulating steps would not be performed. See MPEP 2111.04(II).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marquette et al. (US 7,877,827 B2), hereinafter Marquette.
Regarding claim 12, Marquette teaches a ventilation bed controlling method, the ventilation bed (314, fig. 3A) comprising:
an airflow control apparatus (310, fig. 3A) configured to selectively deliver a required amount of air supplied from an air conditioning system into a region of a pad divided into a plurality of regions (340, fig. 3A), 

an airflow control portion (350, fig. 3A) disposed inside of the airflow control apparatus to be rotatable and that regulates a total amount of the air discharged therefrom (col. 5, lines 20-27; wherein the blower can be configured to continuously operate, turn on/off, or modulate), 
the method comprising:
detecting, by a pressure detecting sensor, whether a pressure is applied on the region of the pad or not, when an automatic mode is selected by a switch (col. 7, lines 45-48, 53-57; col. 9, lines 62-65; when a user triggers an activation device, a pressure sensor be used to detect the presence of an individual on a seat, bed, or the like);
determining a relative pressure ratio value of the plurality of regions of the pad, by a control portion, when the pressure is applied on the pad (col. 2, lines 23-25; col. 8, lines 29-32; the pressure sensor recognizes when a user is positioned on a portion of the seat, bed, or the like assembly, i.e. the pressure sensor is configured to detect regions that the user comes in contact with relative to regions that are not); and
regulating the amount of the air delivered into the plurality of regions by controlling operation of the airflow control portion in accordance with the pressure ratio of the plurality of regions (col. 7, lines 6-16; the blower 150 are controlled in response to pressure sensor measurements.)

Allowable Subject Matter
Claims 13-19 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including comparing a 
As discussed above, the closest prior art of record, Marquette, teaches a ventilation bed controlling method, the ventilation bed comprising: an airflow control apparatus configured to selectively deliver a required amount of air supplied from an air conditioning system into a region of a pad divided into a plurality of regions, a switch configured to select at least a portion among the plurality of the regions of the pad; an airflow control portion disposed inside of the airflow control apparatus to be rotatable and that regulates a total amount of the air discharged therefrom, the method comprising: detecting, by a pressure detecting sensor, whether a pressure is applied on the region of the pad or not, when an automatic mode is selected by a switch; determining a relative pressure ratio value of the plurality of regions of the pad, by a control portion, when the pressure is applied on the pad; and regulating the amount of the air delivered into the plurality of regions by controlling operation of the airflow control portion in accordance with the pressure ratio of the plurality of regions. 
Note: As discussed in 35 U.S.C. 112(b) rejection above, claims 13-19 are being interpreted as best understood in light of the specification and by one of ordinary skill in the art.
The references fail to disclose, suggest or teach: a ventilation bed controlling method, operating one of the basic mode, the first mode, the second mode, the third mode, the fourth mode, the fifth mode, or the sixth mode by the control portion when the differential value(s) of the pressure ratio of different region pad portions are either less than or greater than the predetermined value(s). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CHANG H. PARK/
Examiner
Art Unit 3763



/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763